Citation Nr: 0030796	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-36 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a multiple joint 
disability secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was previously remanded by the 
Board for additional development in March 1999.  Upon 
reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to service connection 
for degeneration of the joints secondary to ionizing 
radiation exposure will be held in abeyance pending further 
development by the RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8) service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) nion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, the veteran sought private medical treatment 
for pain in the knees, ankles, and feet in May 1972.  At that 
time, he related that he injured his left shoulder while 
building a house in approximately 1969.  The record indicates 
that he "ha[d] not really been employed since 1969," and 
was currently receiving Social Security disability benefits.  
The diagnostic impression was moderately severe and active 
rheumatoid arthritis.

An October 1974 VA examination report notes that the veteran 
sustained a shoulder injury in October 1969, "which 
developed into rheumatoid arthritis."  The veteran denied 
experiencing any major sickness or injury prior to that time.  
A physical examination revealed tenderness of the knees, 
elbow, and wrists, and visible swelling of the right knee.  
The veteran demonstrated a weak handgrip bilaterally, and 
experienced difficulty making a fist.  He was unable to squat 
on his toes due to knee pain.  According to the record, range 
of motion was performed in all joint motions with difficulty.  
The final assessment was arthritis of multiple joints.

In February 1994, the veteran filed a claim of entitlement to 
service connection for degeneration of joints secondary to 
ionizing radiation exposure.

VA records show inpatient and outpatient treatment for 
degenerative joint disease from February to July 1994.  A 
February 1994 record notes a history of a right total knee 
arthroplasty in 1975, left ankle artificial joint surgery in 
1977, a left ankle "triple" in 1979, a left wrist 
arthroplasty in 1983, a right elbow arthroplasty in 1987, a 
left knee synovectomy in 1989, a left total knee arthroplasty 
in 1989, and a right total knee arthroplasty revision in 
1991.  Later that month, the veteran underwent a left 
shoulder acromioplasty and a left shoulder uncemented 
hemiarthroplasty.  The discharge diagnosis was left shoulder 
degenerative joint disease.

According to a March 1994 VA ionizing radiation report, 
rheumatoid arthritis was diagnosed, but had not been 
confirmed.  The record notes a history of numerous surgical 
procedures on various joints from 1975 to 1994.

During July 1994 treatment, the veteran gave a history of 
multiple joint replacements, and reported swelling and 
tenderness of his right index finger over the previous year.

In August 1994, the veteran submitted a completed 
questionnaire regarding his radiation exposure during 
service.  Therein, he maintained that he was exposed to 
radiation during atmospheric testing in approximately 1953.  
While the veteran did not know the name of the test shot, he 
recalled that he was in the engine room of the vessel at the 
time of the blast.  He reported that his ship was 
subsequently declared "highly contaminated."  According to 
the veteran, the ship towed another vessel from the South 
Pacific to Pearl Harbor, Hawaii, where the crew spent several 
days washing it down.  He opined that he first experienced 
residuals of this radiation exposure in the early 1970s, when 
his joints began to deteriorate.

Based on this evidence, a September 1994 rating decision 
denied service connection for degeneration of joints 
secondary to ionizing radiation exposure.  The veteran filed 
a notice of disagreement (NOD) with this decision in August 
1995, and submitted a substantive appeal (Form 9) in October 
1995, perfecting his appeal.

In October 1995 correspondence, the veteran's private 
physician opined that it was "reasonable to consider that 
there is more than a coincidental relationship between the 
[radiation] exposure and [the veteran's] joint failure."

In a June 1997 report, the Defense Special Weapons Agency 
(DSWA) confirmed that the veteran was a participant of 
Operation Castle in 1954.  A radiation dose assessment notes 
three scenarios in which the veteran might have been exposed 
to radiation.  Under the worst of these possible scenarios, 
the veteran's upward boundary of radiation dose was .9 rem.  
The committed dose equivalent to bone was less than 0.1 rem.

A June 1998 VA examination report notes that the veteran was 
exposed to atomic radiation during service, and had been 
disabled since 1969.  Following a review of the claims 
folder, the examiner reported a history of arthritis in 
multiple joints, including the left ankle, right knee, both 
hips, left wrist, left shoulder, and the right index finger.  
A November 1996 X-ray study reportedly showed erosive 
arthritis of the wrists and left second metatarsophalangeal 
(MP) joint.  The physician noted that a February 1997 X-ray 
revealed severe degenerative joint disease of the right 
wrist, which was "questioned as rheumatoid arthritis."  A 
bone scan reportedly showed "some increase" in the knees 
and ankles.  The examiner concluded that "no definite 
statement could be made regarding the etiology of the joint 
difficulties which led to [the veteran's] multiple joint 
surgeries" due to a "lack of information."  The physician 
ordered X-rays of various joints.

According to a July 1998 addendum to the VA examination 
report, X-rays showed "some minor degenerative arthrosis" 
in both hips, the left elbow, and the right shoulder.  There 
was no evidence of any avascular necrosis.  Based on this 
evidence, the physician opined that "a diagnosis of 
radiation injury cannot be supported, at least in these 
particular joints."

An August 1998 VA examination report indicates that the 
claims folder was not available for the examiner's review.  
The record notes a history of exposure to ionizing radiation 
during service in 1954.  The veteran explained that he "did 
well" until approximately 1970, when he developed 
polyarthritis.  He reported multiple joint replacements since 
that time, and indicated that a right wrist fusion was 
performed.  The veteran walked with a "rheumatoid shuffling 
gait," but was able to move about the examining room.  He 
could mount and dismount the examining table.  A physical 
examination revealed a limitation of motion of multiple 
joints with tenderness and swelling.  Chronic rheumatoid-like 
changes were noted in several joints.  The diagnostic 
impression was seronegative rheumatoid arthritis (rheumatoid-
like disease, rheumatoid variant).

In an addendum to the VA examination report, the examiner 
opined that there was no relationship between the veteran's 
rheumatoid-like arthritis and his exposure to radiation 
during service.  He concluded that "[t]he 16 year interval 
between the blast and his onset of joint symptoms militates 
against the radiation exposure causing his arthritis."

Consequently, the RO continued the denial of service 
connection for a multiple joint disability secondary to 
ionizing radiation exposure in October 1998.

During the January 1999 travel Board hearing, the veteran 
testified that he was exposed to ionizing radiation during 
service in the South Pacific in approximately 1953.  
Transcript (T.) at 3-5.  He explained that he received 
treatment at a private facility in the 1970s, after he 
started developing multiple joint problems.  T. at 6.  The 
veteran reported that he primarily received treatment for his 
joint problems at the VA Medical Centers (VAMC) in Salt Lake 
City and Phoenix.  T. at 8 and 11.  He maintained that he had 
been "incapacitated for many years secondary to this 
condition."  T. at 6.

In March 1999, the Board remanded the case to the RO for a 
medical opinion regarding the degree of medical probability 
that the veteran's radiation exposure in service was causally 
related to his current multiple joint disability.

In conjunction with the Board remand, a VA physician reviewed 
the claims folder and examined the veteran in May 1999.  The 
physician explained that while radiation exposure can result 
in joint arthropathy, this is normally in the form of 
osteonecrosis or osteosclerosis.  He noted that one text 
indicates that since the field of radiotherapy is more likely 
to include the axial skeleton than the extremities, radiation 
arthropathy is usually seen in the hips, shoulders, spine, 
sacroiliac, and temporomandibular joints, with changes being 
dose-related.  The report indicates that while changes that 
can resemble degenerative arthritis are occasionally found, 
this has been only in joints that have been included in the 
field of radiation many years previously.

The physician commented that because X-rays and operative 
reports from the veteran's previous surgeries were "still 
not available," there was no direct evidence that the 
veteran sustained any osteonecrosis or other injuries that 
might relate to a radiation exposure injury.  He further 
noted that the veteran was not aware of any service comrades 
who developed similar problems.  Consequently, the physician 
concluded that "the symptomatology and surgeries sustained 
by the veteran cannot be stated to be causally related to 
radiation exposure as opposed to degenerative arthritis of a 
standard variety over time."

In a June 1999 VA examination report, a second physician 
agreed that the veteran's current arthritis is not causally 
related to his exposure to radiation during service.  He 
explained that a 1967 study found no relationship between 
exposure to radiation from atomic bombs in Hiroshima and 
Nagasaki and rheumatoid arthritis.  The examiner noted that 
while a second article disagreed with this conclusion, the 
first was the "definitive one."  He attached copies of both 
articles.

Based on this evidence, the RO continued the denial of 
service connection for a multiple joint disability secondary 
to ionizing radiation exposure in August 1999.

Following a detailed review of the record, it does not appear 
that the RO has attempted to obtain a copy of the veteran's 
Social Security records.  There are also indications in the 
record of the potential existence of additional post service 
treatment records that may contain findings and a history 
pertinent to the veteran's claim.  The Board notes that these 
records may be highly relevant to the disposition of the 
veteran's claim, both for the purpose of establishing key 
facts and for purposes of evaluating the probative value of 
the veteran's evidentiary assertions and other evidence of 
record.

On review of the record, it appears that the veteran has not 
alleged any relevant treatment in service.  On his multiple 
applications, he has not specified a location of such 
treatment.  The whole thrust of the claim is that exposure to 
ionizing radiation in service ultimately caused the multiple 
joint disability the veteran has had since approximately 
1969.  It does not appear that the RO specifically requested 
the service medical records, as opposed to other service 
department records relevant to the claim.  In view of the 
need to remand the claim for other reasons and the recent 
legislation, the Board believes this opportunity should also 
be taken to request the service medical records.  

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain the service medical records, 
all of the medical records in the possession of SSA and any 
additional outstanding VA treatment records.  It should be 
further noted that whenever the Secretary attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c) [38 U.S.C.A. § 5103A(c)], the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile (38 U.S.C.A. § 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his multiple 
joint disability that are not currently a 
part of the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  The RO should also make every effort 
to obtain the service medical records, 
any outstanding VA treatment records from 
the early 1970s to 1999, and a copy of 
all records relating to the veteran's 
claim with the Social Security 
Administration (SSA).  The RO should 
contact the SSA and request a copy of any 
decision on the merits of a claim and 
copies of any medical records reviewed in 
reaching that determination.  If the SSA 
has made no decision or has no records, 
this should be documented in the record.  
The attention of the SSA should be 
invited respectfully to 38 U.S.C.A. § 
5106 (West 1991).  The RO is again 
advised that the efforts to obtain 
service medical records, VA and SSA 
records should continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

4.  If, and only if, the above 
development results in the production of 
additional, nonduplicate medical records, 
the appellant should be afforded an 
examination by an appropriate specialist 
for an opinion regarding the degree of 
medical probability that the veteran's 
radiation exposure in service is causally 
related to any multiple joint disability 
found.  All indicated studies must be 
conducted.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner) in conjunction 
with the examination.  Any opinions 
expressed must be accompanied by a 
complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a multiple joint 
disability secondary to ionizing 
radiation exposure.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 13 -


